Case: 2:20-cv-02129-EAS-CMV Doc #: 54 Filed: 08/25/20 Page: 1 of 10 PAGEID #: 746




                          IN THE UNITED STATES DISTRICT COURT
                             FOR SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Chad Thompson, et al.,                                :
                                                      : CASE NO. 2:20-cv-2129
     Plaintiffs,                                      : JUDGE EDMUND SARGUS, JR
                                                      : Magistrate Judge Chelsea M. Vascura
v.                                                    :
                                                      :
Mike DeWine, et al.,                                  :
                                                      :
     Defendants.                                      :


              INTERVENOR-PLAINTIFFS’ UNOPPOSED JOINT MOTION FOR
                     VOLUNTARY DISMISSAL OF COMPLAINTS


         Intervenors-Plaintiffs Ohioans for Raising the Wage, Anthony A. Caldwell, James E.

Hayes, David G. Latanick, Pierrette M. Talley, Ohioans for Secure and Fair Elections, Darlene L.

English, Laura A. Gold, Isabel C. Robertson, Ebony Speakes-Hall, Paul Moke, Andre Washington,

Scott A. Campbell, Susan Zeigler, and Hasan Kwame Jeffries (collectively, “Intervenors-

Plaintiffs”) jointly move the Court for voluntarily dismissal of their respective Complaints with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(2).

         As the Court is aware, Defendants’ appeal of this Court’s decision to grant a preliminary

injunction is currently pending before the U.S Court of Appeals for the Sixth Circuit (Case No.

20-3526). However, the appeal became moot as it related to Intervenors-Plaintiffs who

discontinued their respective signature collection efforts after the Sixth Circuit stayed this Court’s

decision pending Defendant’s appeal and the filing deadline passed for statewide ballot measures

to be submitted at the November 3, 2020 General Election. Thus, to continue the case, with respect

to Intervenors-Plaintiffs, would be meaningless and purely advisory.
Case: 2:20-cv-02129-EAS-CMV Doc #: 54 Filed: 08/25/20 Page: 2 of 10 PAGEID #: 747




       On August 20, 2020, Intervenors-Plaintiffs filed an Unopposed Motion to Withdraw from

the pending appeal before the Sixth Circuit. A true and accurate copy of the Unopposed Motion to

Withdraw is attached hereto as Exhibit A.

       Neither the instant Motion for Voluntary Dismissal nor the Unopposed Motion to

Withdraw filed with the Sixth Circuit include the original Plaintiffs, who seek relief related to

municipal initiative petitions.

       Finally, and pursuant to Local Rule 7.3(b), Intervenors-Plaintiffs conferred with

Defendants, and they have no objection to Intervenors-Plaintiffs voluntarily dismissing their

respective Complaints in this matter.

                                            Respectfully submitted,

                                            s/ Donald J. McTigue___________
                                            Donald J. McTigue (OH: 0022849)
                                            Derek Clinger (OH: 0092075)
                                            MCTIGUE & COLOMBO LLC
                                            545 East Town Street
                                            Columbus, Ohio 43215
                                            Phone: (614) 263-7000
                                            dmctigue@electionlawgroup.com
                                            dclinger@electionlawgroup.com

                                            Attorneys for Intervenors-Plaintiffs Ohioans for
                                            Raising the Wage, Anthony A. Caldwell, James E.
                                            Hayes, David G. Latanick, and Pierrette M. Talley

                                            /s/ Freda J. Levenson___________
                                            Freda J. Levenson (0045916)
                                            Elizabeth Bonham (0093733)
                                            ACLU of Ohio Foundation
                                            4506 Chester Avenue
                                            Cleveland, Ohio 44103
                                            (216) 472-2220
                                            flevenson@acluohio.org
                                            ebonham@acluohio.org
Case: 2:20-cv-02129-EAS-CMV Doc #: 54 Filed: 08/25/20 Page: 3 of 10 PAGEID #: 748




                                              David J. Carey (0088787)
                                              ACLU of Ohio Foundation
                                              1108 City Park Avenue, Suite 203
                                              Columbus, Ohio 43206
                                              (614) 586-1972
                                              dcarey@acluohio.org

                                              T. Alora Thomas-Lundborg (009922010)
                                              Dale Ho (009922047)
                                              American Civil Liberties Union
                                              125 Broad Street
                                              New York, NY 10004
                                              Tel: 212-519-7866
                                              Tel: 212-549-2693
                                              athomas@aclu.org
                                              dale.ho@aclu.org

                                              Attorneys for Intervenors-Plaintiffs Ohioans for
                                              Secure and Fair Elections, Darlene L. English,
                                              Laura A. Gold, Isabel C. Robertson, Ebony
                                              Speakes-Hall, Paul Moke, Andre Washington, Scott
                                              A. Campbell, Susan Zeigler, and Hasan Kwame
                                              Jeffries

                                CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2020, I caused a true and correct copy of the foregoing

to be served upon all counsel of record registered with the Court’s ECF system, by electronic

service via the Court’s ECF transmission facilities.

                                              Respectfully submitted,

                                              /s/ Donald J. McTigue
                                              Donald J. McTigue
Case: 2:20-cv-02129-EAS-CMV Doc #: 54 Filed: 08/25/20 Page: 4 of 10 PAGEID #: 749




                                EXHIBIT A
            Case: 20-3526 Document:
Case: 2:20-cv-02129-EAS-CMV Doc #: 5481
                                      Filed:Filed: 08/20/2020
                                             08/25/20  Page: 5 ofPage: 1
                                                                  10 PAGEID #: 750

                                      No. 20-3526

                                         IN THE
             United States Court of Appeals
                          FOR THE SIXTH CIRCUIT
               CHAD THOMPSON; WILLIAM T. SCHMITT; DON KEENEY
                                                    Plaintiffs – Appellees,
                                             v.
 RICHARD MICHAEL DEWINE, in his capacity as the Governor of Ohio; AMY ACTON, in
her official capacity as Director of Ohio Department of Health; FRANK LAROSE, in his official
                                capacity as Ohio Secretary of State
                                                    Defendants – Appellants,
 OHIOANS FOR SECURE AND FAIR ELECTIONS; DARLENE L. ENGLISH; LAURA A.
  GOLD; ISABEL C. ROBERTSON; EBONY SPEAKES-HALL; PAUL MOKE; ANDRE
WASHINGTON; SCOTT A. CAMPBELL; SUSAN ZEIGLER; HASAN KWAME JEFFRIES;
   OHIOANS FOR RAISING THE WAGE; ANTHONY CALDWELL; JAMES E. HAYES;
                DAVID G. LATANICK; PIERRETTE M. TALLEY
                                                    Proposed Intervenors – Appellees.

UNOPPOSED MOTION to WITHDRAW BY INTERVENORS-APPELLEES
 OHIOANS FOR SECURE AND FAIR ELECTIONS et al. AND OHIOANS
               FOR RAISING THE WAGE et al.

 Freda J. Levenson (0045916)                      Donald J. McTigue
 Elizabeth Bonham (0093733)                       Derek Clinger
 ACLU of Ohio Foundation                          MCTIGUE & COLOMBO LLC
 4506 Chester Avenue                              545 East Town Street
 Cleveland, Ohio 44103                            Columbus, Ohio 43215
 (216) 472-2220                                   Phone: (614) 263-7000
 flevenson@acluohio.org                           dmctigue@electionlawgroup.com
 ebonham@acluohio.org                             dclinger@electionlawgroup.com
 T. Alora Thomas-Lundborg (009922010)         Attorneys for Appellees Ohioans for Raising
 Dale Ho (009922047)                          the Wage, Anthony A. Caldwell, James E.
 American Civil Liberties Union               Hayes, David G. Latanick, and Pierrette M.
 125 Broad Street                             Talley
 New York, NY 10004
 Tel: 212-519-7866
 Tel: 212-549-2693
 athomas@aclu.org
 dale.ho@aclu.org
                            Counsel continued on following page
            Case: 20-3526 Document:
Case: 2:20-cv-02129-EAS-CMV Doc #: 5481
                                      Filed:Filed: 08/20/2020
                                             08/25/20  Page: 6 ofPage: 2
                                                                  10 PAGEID #: 751




 David J. Carey (0088787)
 ACLU of Ohio Foundation
 1108 City Park Avenue, Suite 203
 Columbus, Ohio 43206
 (614) 586-1972
 dcarey@acluohio.org
 Attorneys for Intervenors- Appellees Ohioans
 for Secure and Fair Elections, Darlene L.
 English, Laura A. Gold, Isabel C. Robertson,
 Ebony Speakes-Hall, Paul Moke, Andre
 Washington, Scott A. Campbell, Susan
 Zeigler, and Hasan Kwame Jeffries




                                                ii
            Case: 20-3526 Document:
Case: 2:20-cv-02129-EAS-CMV Doc #: 5481
                                      Filed:Filed: 08/20/2020
                                             08/25/20  Page: 7 ofPage: 3
                                                                  10 PAGEID #: 752




                   UNOPPOSED MOTION TO WITHDRAW

      Intervenors-Appellees Ohioans for Secure and Fair Elections, Darlene L.

English, Laura A. Gold, Isabel C. Robertson, Ebony Speakes-Hall; Paul Moke,

Andre Washington, Scott A. Campbell, Susan Zeigler, Hasan Kwame Jeffries,

Ohioans for Raising the Wage, Anthony Caldwell, James E. Hayes, David G.

Latanick, and Pierrette M. Talley (altogether, “Intervenors-Appellees”) seek to

withdraw from this appeal because this appeal has become moot as it related to

them. The deadline for statewide ballot measures for the 2020 General Election

has passed. Intervenor-Appellees sought relief only for this upcoming election.

As a result of the stay granted pending the State’s appeal, Intervenor-Appellees

discontinued their efforts to collect signatures on the proposed petitions. Thus, to

continue this case with respect to these parties, who sought to propose by initiative

petition amendments to the Ohio Constitution, would be meaningless and purely

advisory.

      This motion does not include the original Plaintiffs-Appellees, who seek

relief related to municipal initiative petitions.

      Intervenors-Appellees have conferred with the Defendant-Appellants, and

they have no objection to Intervenors-Appellees’ withdrawal if they will also

dismiss their portion of the district court case in this matter below. Intervenors-

Appellees will do so.

                                            1
            Case: 20-3526 Document:
Case: 2:20-cv-02129-EAS-CMV Doc #: 5481
                                      Filed:Filed: 08/20/2020
                                             08/25/20  Page: 8 ofPage: 4
                                                                  10 PAGEID #: 753




                                            Respectfully Submitted,
                                            /s/ Freda J. Levenson
                                            Freda J. Levenson (0045916)
                                            Elizabeth Bonham (0093733)
                                            ACLU of Ohio Foundation
                                            4506 Chester Avenue
                                            Cleveland, Ohio 44103
                                            (216) 472-2220
                                            flevenson@acluohio.org
                                            ebonham@acluohio.org

                                            David J. Carey (0088787)
                                            ACLU of Ohio Foundation
                                            1108 City Park Avenue, Suite 203
                                            Columbus, Ohio 43206
                                            (614) 586-1972
                                            dcarey@acluohio.org

                                            T. Alora Thomas-Lundborg
                                            (009922010)
                                            Dale Ho (009922047)
                                            American Civil Liberties Union
                                            125 Broad Street
                                            New York, NY 10004
                                            Tel: 212-519-7866
                                            Tel: 212-549-2693
                                            athomas@aclu.org
                                            dale.ho@aclu.org

                                            Attorneys for Intervenors- Appellees
                                            Ohioans for Secure and Fair
                                            Elections, Darlene L. English, Laura
                                            A. Gold, Isabel C. Robertson, Ebony
                                            Speakes-Hall, Paul Moke, Andre
                                            Washington, Scott A. Campbell, Susan
                                            Zeigler, and Hasan Kwame Jeffries

                                        2
            Case: 20-3526 Document:
Case: 2:20-cv-02129-EAS-CMV Doc #: 5481
                                      Filed:Filed: 08/20/2020
                                             08/25/20  Page: 9 ofPage: 5
                                                                  10 PAGEID #: 754




                                            /s/ Donald J. McTigue___________
                                            Donald J. McTigue*
                                              *Counsel of Record
                                            Derek Clinger
                                            MCTIGUE & COLOMBO LLC
                                            545 East Town Street
                                            Columbus, Ohio 43215
                                            Phone: (614) 263-7000
                                            dmctigue@electionlawgroup.com
                                            dclinger@electionlawgroup.com

                                            Attorneys for Appellees Ohioans for
                                            Raising the Wage, Anthony A.
                                            Caldwell, James E. Hayes, David G.
                                            Latanick, and Pierrette M. Talley




                                        3
            Case: 20-3526 Document:
Case: 2:20-cv-02129-EAS-CMV Doc #: 54 81
                                      Filed:Filed: 08/20/2020
                                             08/25/20  Page: 10 ofPage: 6
                                                                   10 PAGEID #: 755




                          CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2020, I filed a copy of the foregoing

electronically. Notice of this filing will be sent to all parties for whom counsel has

entered an appearance, by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

                                               /s/ Freda J. Levenson

                                               Attorney for Intervenors- Appellees
                                               OSFE, et al.




                                           4
